Title: To Benjamin Franklin from François-Pierre de Séqueville, 4 June 1779
From: Séqueville, François-Pierre de
To: Franklin, Benjamin


Monsieur,
Paris, le 4 Juin 1779.
Le Roi ne verra point Mardi prochain huit du mois, Messieurs les Ambassadeurs et Ministres étrangers.
De SéquevilleSecrétaire ordinaire du Roi, à la conduite desAmbassadeurs.
 
Addressed: A Monsieur / Monsieur francklin / Ministre Plenipot. de La / Republ. des Provinces Unies / de l’Amerique Septentrionale / a Passy / De Sequeville.
Notation: Advertisements & ceremonial Notices.
